OlaRKSON, J.
On the trial plaintiff introduced evidence to Sustain the allegations of the complaint. The defendants introduced no evidence, but on cross-examination of plaintiff brought out facts tending to impeach his credibility as a witness.
C. S., 2429, is as follows: “Before any action, either civil or criminal, is brought for the publication, in a newspaper or periodical, of a libel, the plaintiff or prosecutor shall at least five days before instituting such action serve notice in writing on the defendant, specifying the article and the statements therein which he alleges to be false and defamatory.”
C. S., 2430: “If it appears upon the trial that said article was published in good faith, that its falsity was due to an honest mistake of the facts, and that there were reasonable grounds for believing that the statements in said article were true, and that within ten days after the service of said notice a full and fair correction, apology and retraction was published in the same editions or corresponding issues of the newspaper or periodical in which said article appeared, and in a conspicuous *152place and type as was said original article, then the plaintiff in such case, if a civil action, shall recover only actual damages, and if, in criminal proceeding, a verdict of 'guilty’ is rendered on such a state of facts, the defendant shall be fined a penny and the costs, and no more.”
C. S., 2431: “The two preceding sections shall not apply to anonymous communications and publications.”
The above law was passed by the General Assembly of 1901, ch. 557, and is known as the “London Libel Law.” It was held constitutional in Osborn v. Leach, 135 N. C., at p. 641. Douglas, J., concurring in result, said: “While concurring in the result, I feel constrained to say that in my opinion the so-called 'Libel Act’ is unconstitutional, inasmuch as it discriminates between the editor of a newspaper and the ordinary citizen. If I write a letter libeling an editor, that perhaps at most ten people may see, and he libels me by printing identical charges against me that ten thousand people may see, I am subject to pains and penalties from which he is exempted by operation of the statute. Whatever other merits the act may have, I do not think that such discrimination can be sustained under the explicit provision of our Constitution. It is, however, due to the Court to say that its opinion eliminates from the act its most dangerous features. Walher, J., concurs in result only. Connor J., did not sit on the hearing of this case.”
The words “actual damages,” in the “London Libel Law,” include (1) pecuniary loss, direct or indirect; (2) damages for physical pain and inconvenience; (3) damages for mental suffering; (4) damages for injury to reputation; therefore, it does not abridge the responsibility for the abuse of the freedom of the press and is unconstitutional. The statute was held constitutional, as it forgave punitive damages in ease of retraction. Osborn v. Leach, supra; Connor and Cheshire, Const, of N. C., Anno., p. 95.
Similar acts have been held constitutional and unconstitutional in other states. The decision in the Osborn case, supra, is the law of this jurisdiction.
Plaintiff offered,in evidence the editorial contained in The Raleigh Times of 24 March, 1926, as follows:
“To Sue oe Not to Sue, PeNTuee’s Question
“One J. R. Pentuff of Concord, by profession a preacher and Ph.D., and by practice of recent months somewhat of -an agitator presumably in the interest of the faith founded some two millenniums since by a certain Carpenter of Nazareth, has filed against the Times. Publishing Company, John A. Park, president, and Oscar J. Coffin, editor, suit for $25,000, alleged libel contained in an editorial of The Raleigh Times of 23 February.
*153“First notice of Mr. Pentuff’s intention was received on 4 March by Editor Coffin in a letter addressed to him and John A. Park, president of The Times Publishing Company. This letter we quote exactly as written, allowing for a little variation on the part of a linotype machine, which cannot do everything a typewriter will.
“Mr. Pentuff wrote:
“ ‘To John A. Park, publisher, O. J. Coffin, editor, and Times Publishing Company, publishers of The Raleigh Times:
“ ‘Take notice that the undersigned intends to bring a civil action against you for damages for the libel upon him by you by reason of your publication in the edition of 23 February, 1926, of The Raleigh Times, the following article: The editorial at top of second column headed “Pentuff Reenters Evolution Eight,” the following statements in said article being false and defamatory:
“ ‘There has not to our knowledge appeared in public within the memory of the present generation of North Carolinians a more ignorant man than Pentuff, or one less charitable toward men who might honestly disagree with him. If Euquay Springs will insist on taking the word of an immigrant ignoramus against that of men of proven character and intelligence, such as Drs. Yann and Poteat, who it has been known all their lives, we suppose there is nothing that can be done about it.
“ ‘He was, indeed, so unmannerly in his approach to the matter before the house, so discourteous to those whom he deemed to be in disagreement with him that the chairman of the committee, Representative Connor, of "Wilson, suppressed him. (Signed) J. R. Pentuff. Concord, N. C., 3 March, 1926.’
“Publisher Park being out of the city, and the editor seeing nothing then as he does now to retract or apologize for, nothing was done about the matter. Perhaps The Timm outfit had some doubt as to whether a lawyer could be found who would bring a suit on grounds so untenable.
“The author of the alleged libel, for a. matter of some eight years editor of this paper, did not at the time of its writing or at the receipt of Mr. Pentuff’s letter, and does not now consider his description of Mr. Pentuff as ‘an immigrant ignoramus,’ or ‘unmannerly,’ to be actionable. However, that is for the courts, at the demand of Mr. Pentuff, to determine.
“There is nothing to add to what has been said; that is no desire or intention on the part of The Times to subtract anything. In our opinion, J. R. Pentuff is ignorant, he is unmannerly in debate, and he is uncharitable in his dealings with good and intelligent men of even his own denomination.
“If that be ‘false and defamatory,’ let him make the most of it.”
*154Tbe question presented for our consideration: Was tbe alleged editorial actionable per sef
Tbe action of plaintiff is based on tbe editorial of 23 February, 1926, and not on tbe editorial of 24 March, 1926.
In tbe present action tbe defendants made a motion in tbe court below for judgment as in case of nonsuit, wbicb tbe court allowed. We cannot so bold.
On a motion to nonsuit, tbe evidence is to be taken in tbe light most favorable to plaintiff, and be is entitled to tbe benefit of every reasonable intendment upon tbe evidence, and every reasonable inference to be drawn therefrom.
There is no dispute about tbe publication. It is not a privileged communication, tbe only question, is it libelous per sef
An action for libel may always be brought when tbe words published expose tbe plaintiff (1) to contempt, hatred, scorn or ridicule; or (2) are calculated to injure him in bis office, profession, calling, or trade.
“Everything printed or written wbicb reflects on tbe character of another, and is published without lawful justification or excuse, is a libel, whatever tbe intention may have been. It is a tort wbicb consists in using language wbicb others, knowing tbe circumstances, would reasonably think to be defamatory of tbe person complaining- of and injured by it. Tbe words need not necessarily impute disgraceful conduct to the plaintiff; it is sufficient if they render him contemptible or ridiculous. ... Or wbicb have a tendency to injure him in bis office, profession, calling, or trade. . . . And so, too, are all words wbicb bold tbe plaintiff up to contempt, hatred, scorn, and ridicule, and wbicb, by thus engendering an evil opinion of him in tbe minds of right-thinking men, tend to deprive him of friendly intercourse and society, such as an imputation of seoundrelism.” Newell, Slander and Libel (4 ed.), pp. 8, 9. Shirley’s Leading Oases on tbe Common Law, 3d Eng. Ed., p. 335; 25 Cyc., pp. 326, 327, 328, 329; 36 C. J., p. 1180; Morey v. Morning Journal Asso., 123 N. Y., p. 207; Sidney v. McFadden Newspaper Pub. Co., 242 N. Y., 208, 151 N. E. Rep., p. 209; Gattis v. Kilgo, 128 N. C., p. 424; Paul v. Auction Co., 181 N. C., p. 1; Hedgepeth v. Coleman, 183 N. C., p. 309; Deese v. Collins, 191 N. C., p. 749. In Hall v. Hall, 179 N. C., at p. 573, it is said: “Tbe defendant fails to note tbe distinction between oral and written slander, or libel, tbe latter being actionable if it tends ‘to render tbe party liable to disgrace, ridicule, or contempt, and it need not impute any definite infamous crime. Simmons v. Morse, 51 N. C., 7.’ Brown v. Limber Co., 167 N. C., 11.”
“Many of tbe statements testified to by tbe witnesses, and wbicb tbe jury must have found were made by tbe defendant, imputed, not a lack of skill in a particular case, but general ignorance of medical science, *155incompetency to treat diseases and a general want of professional skill. Suck statements, made in respect -to a practicing physician, are slanderous and actionable without proof of special damages.” Cruikshank v. Gordon, 118 N. Y. Rep., at p. 183.
“To impute duncehood or want of scholarship to a member of either of the learned professions touches his profession. Cook’s Law of Defamation, 18; Peard v. Jones, Cro. Car., 382. “It is libelous per se to publish in a Polish newspaper of a physician largely patronized by Poles, that he is a 'blockhead or fool,’ adding, 'Can we entrust ourselves and our families to his care when he so hates them that he would not help a man if he could?’ Krug v. Pitass, 162 N. Y., 154, 56 N. E., 526, 76 Am. St. Rep., 317.” 4 Newell, Slander and Libel (4 ed.), p. 20. Vol. 50, Central Law Journal, p. 362.
“Words touching a clergyman in his profession are actionable per se. Words are often actionable when spoken of clergymen which would not be so if spoken of others. But it does not follow that all words which tend to bring a clergyman into disrepute, or which merely impute that he had done something wrong, are actionable without proof of special damage. The reason always assigned for this distinction between clergymen and others is that the charge, if true, would be ground of degradation or deprivation. The imputation, therefore, must be such as, if true, would tend to prove him unfit to continue his calling, and therefore tend more or less directly to proceedings by the proper authorities to silence him.” Newell, supra, part sec. 144, p. 176. 3 Lawson, Rights, Remedies and Practice, sec. 1255; 25 Cyc., p. 335; Chaddock v. Briggs, 13 Mass., 248; 7 Am. Dec., 137; Remsen v. Bryant, 56 N. Y. Sup., p. 728.
In Lawson, supra, it is said: “Though a charge of immorality, not amounting to an indictable crime, is not actionable per se, there is an exception in the case of clergyman or priest. Ministers of the Gospel, being teachers and exemplars of moral and Christian duty, a pure and unspotted moral character is absolutely necessary to their usefulness. . . . His whole life, and not the hours he is engaged in the pulpit, is watched and closely scrutinized. As said in Chaddock v. Briggs, 13 Mass., 248, ‘He is separated from the world by his public ordination, and carries with him constantly, whether in or out of the pulpit, superior obligations to exhibit in his whole deportment the purity of that religion which he professes to teach.’ ”
In the Chaddock case, supra, it was held actionable per se to charge a clergyman with drunkenness.
The language in the following eases was held actionable per se: “He preacheth nothing but lies and malice in the pulpit.” Crauden v. Walden, 3 Lev., 17, 9 Bac. Abr., 48.
*156“I bave always known tbat be was unfit for tbe ministry, and an improper person to be allowed to preacb, and was too dangerous and indiscreet.” Flanders v. Daley, 120 Ga., 885, 48 S. E., 327.
To publish of a man tbat be “is a very miserable fellow; no man in tbis community would say tbat it is possible for us to injure bim to tbe extent of six cents; tbe community could bardly despise bim worse tban they now do.” Brown v. Remington, 7 Wis., 462.
To write concerning a man, “I look upon bim as a rascal, and bave watched bim for many years.” Williams v. Karnes, 4 Humph. (Tenn.), 9.
State tbat a person bad “brainstorms.” Hibbon v. Moyer (Tex.), 197 S. W., 1117.
A letter written to a third person, calling tbe plaintiff “a villain.” Bell v. Stone, 1 B. and P., 331; 126 Eng. Rep., p. 933.
In Simmons v. Morse, 51 N. C., at p. 7, it is said: “Hence, to publish, in writing, tbat a person is a Swindler, or a hypocrite, or an itchy old toad, has been held to be libelous.”
Tbe analysis of tbe article: It must be read in tbe setting. It indicates tbat theretofore tbe Rev. James R. Pentuff, pastor in charge of tbe McGill Street Baptist Church of Concord, N. C., bad appeared before tbe General Assembly — the legislative committee on education. Tbe beading of tbe editorial speaks of bim as “Pentuff"; again it speaks of bim as “one Pentuff” ; again, “Pentuff”; then again, “For Pentuff . . . is tbe same chap," so “unmannerly," so “discourteous," tbe chairman bad to “suppress bim.” “There has not to our knowledge appeared in public within tbe memory of tbe present generation of North Carolinians (1) a more ignorant man tban Pentuff; (2) or one less charitable towards men who might honestly disagree with bim. If Euquay Springs will insist on taking tbe word of an immigrant ignoramus against tbat of men of proven character and intelligence, such as,” etc. Tbe permissible implication being tbat be, being an immigrant ignoramus, bis character needed to be proven. "Webster defines “Ignoramus” to mean “An ignorant person, a vain pretender to knowledge, a dunce.”
“A publication claimed to be defamatory must be read and construed in tbe sense in which tbe readers to whom it is addressed would ordinarily understand it. So the whole item, including display lines, should be read and construed together, and its meaning and signification thus determined. When thus read, if its meaning is so unambiguous as to reasonably bear but one interpretation, it is for tbe judge to say whether tbat signification is defamatory or not. If, upon tbe other band, it is capable of two meanings, one of which would be libelous and actionable and tbe other not, it is for tbe jury to say, under all tbe circumstances surrounding its publication, including extraneous, facts admissible in *157evidence, which, of the two meanings should be attributed to it by those to whom it is addressed or by whom it may be read.” Commercial Publishing Co. v. Smith, 149 Fed. Rep., 704, 706, 707. Peck v. Tribune Co., 214 U. S., 185, 190; Washington Post Co. v. Chaloner, 250 U. S. Rep., at p. 293.
It is contended by defendants that the editorial of 23 February, 1926, upon which the action is founded: “The language must particularly affect the libelee in his occupation or profession. The editorial herein does not refer to the plaintiff’s profession as a minister. The defendants submit that the article did not attack the plaintiff in his professional capacity, and therefore no cause of action was stated on that basis.”
Newell, Slander and Libel (4 ed.), pp. 286-287, says: “Also, whenever the words of a libel are ambiguous, or the intention of the writer equivocal, subsequent libels are admissible in evidence to explain the meaning of the first, or to prove the inuendoes, even although such subsequent libels be written after action brought.”
The editorial of 24 March, 1926, makes clear any ambiguity in the first article and the unequivocal intention of the writer. The editorial of 23 February, 1926, it may be noted, referred to plaintiff as having been president of a college and compared him with two well-known ministers, one a college president and the other a former college president, of the same denomination, to his discredit. This would indicate that even in the first editorial, defendants were referring to plaintiff in his calling. The subject of the editorial is one discussed by clergymen in their vocation or calling. Morasse v. Brodin, 151 Mass., p. 567; Ohio and M. Ry. Co. v. Press Pub. Co., 48 Fed. Rep., p. 206. "We think the editorial libelous per se on two grounds, that they expose plaintiff (1) to contempt, hatred, scorn or ridicule; (2) calculated to injure him in his vocation or calling as a minister of the Gospel.
Const, of N. C., Art. I, sec. 20: “The freedom of the press is one of the great bulwarks of liberty, and therefore ought never to be restrained, but every individual shall be held responsible for the abuse of the same.”
“In its broadest sense, freedom of the press includes not only exemption from censorship, but security against laws, enacted by the legislátive department of the Government, or measures resorted to by either of the other branches for the purpose of stifling just criticism or muffling public opinion. Black Const. Law, pp. 472, 473; Cooley Const. Lim., pp. 517, 518; Ordinaux Const. Leg., p. 236, et seq.; 3 Story Const., p. 731.” Cowan v. Fairbrother, 118 N. C., at p. 416.
Const, of N. C., Art. I, sec. 35 : “All courts shall be open; and every person for an injury done him in his lands, goods, person, or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial or delay.”
*158“Section 35, Article I, guarantees that every person stall have through the courts, Tor an injury to his lands, goods, person, or reputation He is entitled by constitutional right to have such injury determined and the amount of just compensation for his wrong settled by a jury of his peers.” Osborn v. Leach, supra, at p. 639:
Mr. Justice Sanford, in Gitlow v. New York, 268 U. S., at p. 666, says: “It is the fundamental principle, long established, that the freedom of speech and of the press which is secured by the Constitution does not confer an absolute right to speak or publish, without responsibility, whatever one may choose, or an unrestricted and unbridled license that gives immunity, and prevents the punishment of those who abuse this freedom. 2 Story, Const. (5 ed.), sec. 1580, p. 634, and numerous authorities. . . . Reasonably limited,.it is said by Story, in the passage cited, this freedom is an inestimable privilege in a free government; without such limitation, it might become the scourge of the republic.” Whitney v. California, U. S. Sup. Court Advance Opinions, 1 June, 1927, p. 675, 71 Law Ed.
“In Burris v. Bush, 170 N. C., p. 395, it is said: 'The statute (Rev., sec. 502, now C. S., 542), permits a defendant in actions for libel or slander to allege “both the truth of the matter charged as defamatory and any mitigating circumstances to reduce the amount of damages; and, whether he prove the justification or not, he may give in evidence the mitigating circumstances,” but, in the absence of a plea in justification or mitigation, evidence of the truth of the charge is incompetent. Upchurch v. Robertson, 127 N. C., 128; Dickerson v. Dail, 159 N. C., 541.’ ” Elmore v. R. R., 189 N. C., at p. 673.
The defendants, in their answer, plead that the editorial of which plaintiff complains was true, under O. S., 542. The editorial, as heretofore stated, was libelous per se. The defendants did not avail themselves of the privilege given them under the “London Libel Law”; therefore, the damages that may be awarded would include punitive as well as actual damages.
Mr. Blackstone, in his Commentaries, Book 3, ch. 8, part sec. 125, gives the reason why libel is made indictable and an action at law can be sustained: “A second way of affecting a man’s reputation is by printed or written libels, pictures, signs, and the like; which set him in an odious or ridiculous light, and thereby diminish his reputation. With regard to libels in general, there are, as in many other cases, two remedies: one by indictment, and the other by action. The former for the public offense; for every libel has a tendency to the breach of the peace, by provoking the person libeled to break it (italics ours) ; which offense is the same (in point of law), whether the matter contained be true or false; and therefore the defendant, on an indictment for publish*159ing a libel, is not allowed to allege tbe truth of it by way of justification. But in the remedy by action on the case, which is to repair the party in damages for the injury done him, the defendant may, as for words spoken, justify the truth of the facts, and show that the plaintiff has received no injury at all.”
Sanborn, Circuit Judge, in Times Pub. Co. v. Carlisle, 94 Fed. Rep., at p. 765, in a libel action, well says: “ ‘A good name is rather to be chosen than great riches, and loving favor rather than silver and gold.’ The respect and esteem of his fellows are among the highest rewards of a well-spent life vouchsafed to man in this existence. The hope of them is the inspiration of his youth, and their possession the solace of his later years. A man of affairs, a business man, who has been seen and known of his fellow-men in the active pursuits of life for many years, and who has developed a good character and an unblemished reputation, has secured a possession more useful and more valuable than lands, or houses, or silver, or gold. Taxation may confiscate his lands, fire may burn his houses, thieves may steal his money, but his good name, his fair reputation, ought to go with him to the end — a ready shield against the attacks of his enemies, and a powerful aid in the competition -and strife of daily life.”
For the reasons given, the judgment must be
Eeversed.